          Case 5:19-cv-00419-D Document 29 Filed 02/26/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

KATHERINE HELDMAN,                        )
    Plaintiff,                            )
                                          )
vs.                                       )     Case No. CIV-19-419-D
                                          )
STATE OF OKLAHOMA                         )
and DR. TIFFANY KESSLER,                  )
individually,                             )
       Defendants.                        )

                                    JUDGMENT

       Consistent with the Order filed separately, Plaintiff’s claims against Defendants

State of Oklahoma and Dr. Tiffany Kessler are dismissed. Plaintiff’s claims against

Defendant Kessler in her official capacity are DISMISSED WIHOUT PREJUDICE

pursuant to FED. R. CIV. P. 12(b)(1). Plaintiff’s remaining claims are DISMISSED WITH

PREJUDICE to refiling pursuant to FED. R. CIV. P. 12(b)(6). Judgment is hereby entered

against Plaintiff and in favor of Defendants.

       ENTERED this 26th day of February, 2020.
